DETAILED ACTION
Amendment received 21 April 2022 is acknowledged.  Claims 1-30 are pending and have been considered as follows.

Allowable Subject Matter
Claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered as follows.
Applicant argues that that the prior-filed applications provide adequate support for the term “response” in the claim language (page 7-8 of Amendment).  Upon further consideration in view of Applicant’s arguments, it is agreed that the prior-filed applications provide adequate support for the term “response” in the claim language.
Applicant argues that the double patenting rejections should not be maintained in view of the Terminal Disclaimer (page 8 of Amendment).  These rejections are not maintained in view of approval of the Terminal Disclaimer.
Applicant argues that the rejections under 35 USC 103 should not be maintained (page 8-12 of Amendment).  Upon further consideration of the teachings of the cited references in view of the claim language, rejections under 35 USC 103 are not maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Borst (US Pub. No. 2003/0078470), Schweikard (US Pub. No. 2003/0125622), Malackowski (US Pub. No. 2004/0073279), Froggatt (US Pub. No. 2008/0212082), Kang (US Pub. No. 2013/0096574), and Iorgulescu (US Pub. No. 2013/0169423) disclose surgical data systems, object measuring systems, and/or surgical systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664